DOYLE, Presiding Judge.
The Hospital Authority of Clarke County and Athens Regional Medical Center (collectively, “the Hospitals”) filed suit against Geico General Insurance Company (“Geico”) to enforce a hospital lien. Geico filed a motion for summary judgment, arguing that the Hospitals’ claims were barred by the one-year filing deadline set forth in OCGA § 44-14-473 (a). The trial court denied the motion, and we granted Geico’s application for interlocutory appeal. For reasons that follow, we reverse.
Summary judgment is proper when there is no genuine issue of material fact and the movant is entitled to judgment as a matter of law. A de novo standard of review applies to an *742appeal from a grant of summary judgment, and we view the evidence, and all reasonable conclusions and inferences drawn from it, in the light most favorable to the nonmovant.1
The facts in this case are undisputed. In March 2010, Justyna Kunz was involved in a car accident with Geico’s insureds, Crystal A. Kalish, Joseph P. Kalish, and Elizabeth A. Kalish. Kunz, who was injured in the collision, received medical treatment at Athens Regional Medical Center, and the Hospitals filed three hospital liens totaling $66,999.22. Kunz subsequently filed suit against the Kalishes. On September 10, 2010, Kunz’s attorney wrote a letter to the Kalishes’ attorney accepting their $100,000 policy limit settlement offer. On September 23, 2010, the Kalishes’ attorney sent a letter confirming the agreement and enclosing the settlement documents and a settlement check for $100,000. The settlement documents, which were signed on October 8, 2010, expressly required Kunz to satisfy the hospital liens out of the settlement fund and constituted a “general [ ] release . . . from all legal and equitable claims of every kind and nature.” The liens, however, were never satisfied.
On June 7, 2011, the Hospitals’ attorney sent a letter to Julie Hubbard, a claims manager for Geico, in an attempt to obtain payment of the liens. The Hospitals’ attorney acknowledged in the letter that “on September 22, 2010, Geico and [Kunz] entered into a settlement and release agreement.” When Geico did not satisfy the liens, the Hospitals filed suit on October 6, 2011. Geico moved for summary judgment, arguing that the Hospitals’ action was not timely under OCGA § 44-14-473 (a). The trial court denied the motion, and we granted Geico’s application for interlocutory appeal.
Geico argues that the trial court erred by denying its motion for summary judgment because the Hospitals failed to file their action to enforce their liens within one year of the September 10, 2010 settlement between Geico and Kunz as required by OCGA § 44-14-473 (a). The Hospitals, on the other hand, contend that their action to enforce the lien was timely because it was filed within one year of the October 8, 2010 execution of the release.
Resolution of this issue requires analysis of OCGA § 44-14-473 (a), which provides:
No release of the cause or causes of action or of any judgment thereon or any covenant not to bring an action *743thereon shall be valid or effectual against the lien created by Code Section 44-14-470 unless the holder thereof shall join therein or execute a release of the lien; and the claimant or assignee of the lien may enforce the lien by an action against the person, firm, or corporation liable for the damages or such person, firm, or corporation’s insurer. . . . The action shall be commenced against the person liable for the damages or such person’s insurer within one year after the date the liability is finally determined by a settlement, by a release, by a covenant not to bring an action, or by the judgment of a court of competent jurisdiction.2
When interpreting a statute, we are required “to consider the statute as a whole and look for the intent of the legislature.”3 “When a statute contains clear and unambiguous language, such language will be given its plain meaning and will be applied accordingly.”4 “We also must endeavor to give each part of the statute meaning and avoid constructions that make some language mere surplusage or meaningless.”5 Finally, “[wjhere the language of a statute is plain and unambiguous, judicial construction is not only unnecessary but forbidden.”6
Here, OCGA § 44-14-473 (a) unambiguously states that actions to enforce hospital liens7 must be commenced within one year after the date the liability is finally determined by one of four events: (1) a settlement; (2) a release; (3) a covenant not to file suit; or (4) a judgment. A settlement has been defined as “ ‘an agreement to terminate or forestall all or part of a lawsuit.’ ”8 In the absence of a formal release, such an agreement may be enforced based upon letters prepared by the attorneys, which memorialize the terms of the agreement.9
*744Here, the letters exchanged by Kunz’s and the Kalishes’ lawyers evince a verbal settlement agreement in September 2010. The Hospitals’ liens were against Kunz’s cause of action against the Kalishes,10 and the settlement resolved liability in that action by virtue of Kunz’s release of “all legal and equitable claims of every kind and nature” against the Kalishes.* 11 This agreement, of which the Hospitals were aware in June 2011, constituted a final determination of liability by a settlement contemplated by OCGA § 44-14-473 (a).12 To hold that the date the release was executed started the one-year clock would, under the circumstances of this case, render meaningless the term “settlement” in the statute, a result which is not permitted under law. Accordingly, the Hospitals’ October 2011 action to enforce their liens was time-barred under the plain language of the Code section, and the trial court erred by denying Geico’s motion for summary judgment.13

Judgment reversed.


Andrews, P. J., concurs. Boggs, J., concurs fully and specially.


 Matjoulis v. Integon Gen. Ins. Corp., 226 Ga. App. 459 (1) (486 SE2d 684) (1997), citing OCGA § 9-11-56 (c).


 (Emphasis supplied.)


 Boyd v. JohnGalt Holdings, LLC, 318 Ga. App. 866, 870 (2) (736 SE2d 459) (2012), citing OCGA § 1-3-1 (a).


 Opensided MRI of Atlanta, LLC v. Chandler, 287 Ga. 406, 407 (696 SE2d 640) (2010).


 (Punctuation omitted.) Aimwell, Inc. v. McLendon Enterprises, 318 Ga. App. 394, 397 (1) (734 SE2d 84) (2012).


 See Six Flags Over Ga. II v. Hull, 276 Ga. 210, 211 (576 SE2d 880) (2003).


 The one-year time limitation set forth in OCGA § 44-14-473 (a) explicitly applies to hospital liens created by OCGA § 44-14-470, which provides hospitals and certain other medical providers with an automatic lien for reasonable charges of an injured person. See OCGA § 44-14-470 (b). We therefore reject the Hospitals’ contention that the time limitation in OCGA § 44-14-473 (a) does not apply to hospital liens perfected under OCGA § 44-14-471.


 Herring v. Dunning, 213 Ga. App. 695, 697 (446 SE2d 199) (1994).


 See, e.g., id.


 See OCGA § 44-14-470 (b) (providing that a hospital shall have a lien for reasonable charges “upon any and all causes of action accruing to the person to whom the care was furnished” or her personal representative) (emphasis supplied).


 See Integon Indem. Corp. v. Henry Med. Center, 235 Ga. App. 97, 100 (2) (508 SE2d 476) (1998).


 See id.


 See id.